Citation Nr: 1227476	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorders. 

2.  Entitlement to service connection for bilateral hip disorders. 

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1973 to August 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   


FINDINGS OF FACT

1.  The Veteran did not incur bilateral knee injuries in service.  

2.  The Veteran experienced two right knee injuries and an arthroscopic meniscectomy in 1988.  

3.  The Veteran's degenerative joint disease of the bilateral knees, hips and lumbar spine first manifested after service and is not related to any aspect of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disorders have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for bilateral hip disorders have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

3.  The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In April 2007, prior to the initial decision on the claims, the RO provided a notice that met the requirements.  The notice provided the criteria to substantiate all five elements of a service connection claim and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained records of the award of disability benefits by the Social Security Administration (SSA).   VA has not obtained a medical examination for reasons provided below.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served for one month in U.S. Navy recruit training.  He contends that he sustained bilateral knee injuries in a fall during training leading to current disabilities of both knees.  He contends that he experiences disorders of both hips and his back secondary to the knee disorders.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who performed active service for 90 days or more during a period of war, certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran served during a period of war, his active service was for 31 days, and this presumption is not available.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The regulation was amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

In an April 2008 statement, the Veteran reported that he underwent a regular physical examination prior to his enlistment.  He reported that he had experienced rheumatic fever as a child but had no residual symptoms or any other physical deficits at that time.  He reported that after receiving a series of immunizations in recruit training, his drill instructor conducted rigorous exercises on a concrete surface.  Later, the same evening, his knees began to hurt and he sought treatment at a clinic but was told the knees would get better.  He further described general verbal and physical abuse and felt that he was being discouraged from seeking further treatment.  He noted that he was discharged because of his knees and experienced surgeries and trouble since that time.  In a statement in April 2011, the Veteran noted that he sustained a fall while performing recruit training, landing face down on both knees.  He noted that he was examined by a physician including X-rays and testing but that no problem was identified.  He denied undergoing a psychological examination.  

Service treatment records include a July 1973 enlistment physical examination performed three days prior to the start of active duty.  In the medical history questionnaire, the Veteran reported experiencing rheumatic fever at age 8 and symptoms of palpitations or a pounding heart.  He denied any musculoskeletal injuries or symptoms.  On examination, the physician note no heart murmurs or musculoskeletal abnormalities and found the Veteran qualified for enlistment. 

One week after the start of active duty, the Veteran underwent an initial medical screening at the site of recruit training.  An examiner noted the history of rheumatic fever with the use of penicillin on a prophylactic basis.  The Veteran reported experiencing dyspnea on exertion.  There was no notation regarding a fall or knee injuries or symptoms.  A clinical examination was normal, but the examiner ordered a chest X-ray and electrocardiogram and placed the Veteran on "medical hold" thus suspending the Veteran's participation in recruit training activities.   The next day, the examiner noted that the imaging and testing was normal.  The examiner also noted that the Veteran complained of chronic, non-specific pain in the knees and ankles.  There was no notation of a fall or other trauma.  The examiner diagnosed psycho-physiological symptoms.  

The Veteran submitted a copy of a letter written to his spouse dated the day after the examination, noting that his drill instructor had required so much marching that his legs gave-way and that a physician told him that he had stiff joints.   He noted that he expected to go before a board and be discharged in a few days.   

At the end of the month, the Veteran's medical status was reviewed by a medical board of two physicians.  The board noted the Veteran's report of experiencing dyspnea for ten years after his episode of rheumatic fever in 1963.  The board summarized the recruit screening examination, noting the Veteran's reports of non-specific chronic knee and ankle pain, normal imaging studies, and the diagnosis of psycho-physiological musculoskeletal symptoms.  The board recommended a discharge for failure to meet physical standards for enlistment, citing regulations referring to rheumatic heart disease and deficient muscular development which would interfere with the completion of the required training.  The Veteran signed an acknowledgement of the findings and discharge and offered no objection or rebuttal.  

In a March 2006 claim, the Veteran reported that he sought treatment within one month of discharge for knee pain at a private hospital.  In a May 2007 statement, He noted that he had received knee surgery at that time but was unable to recover any records.  The Veteran reported that he had been granted SSA disability benefits, and he identified several private physicians who provided post-service medical care.  The Veteran submitted five statements from his father, two neighbors, a friend, and his spouse all reporting that the Veteran was physically active prior to service but sought treatment for his knees at a local hospital one month after his service and subsequently had difficulty with sports and activities requiring stooping, crawling, and climbing.  

SSA records contained the Veteran's report of his occupations starting in 1973 as a mechanic, welder, and coal mine equipment operator.  The Veteran later reported working in his own car sales business until April 1988.  

The records also included a report of care at the private community hospital that the Veteran had identified as the location of his knee treatment and surgery immediately after service.  The hospital records showed that the Veteran had been treated in July 1974 for a finger laceration, in September 1974 for back strain, and in August 1977 for a rib contusion.  The record also noted pre-service treatment for bronchitis and tonsillitis in 1968 but no treatment in 1973 or any treatment for knee symptoms.   

In December 1983, a private orthopedic physician noted that the Veteran injured his back in a lifting accident at work in August 1983.  The Veteran missed eight weeks of work because of back pain and stiffness.  There was no notation regarding knee symptoms or previous knee injuries.  

In April 1988, a private physician noted that the Veteran was previously asymptomatic when he sustained a torn lateral meniscus of his right knee while washing his car.  He underwent a prompt arthroscopic resection of the meniscus to avoid cartilage damage.  The physician noted that recovery was slow and that the Veteran reinjured the right knee in a fall in October 1988 causing an anterior ligament tear.  In March 1989, a physician noted that the Veteran had experienced a back injury at work in 1983 and that the right knee injury placed greater strain on the back and hips.  In October 1989, the physician noted the Veteran's reports of mechanical back pain.  Although back X-rays were normal, the physician concluded that the knee disorder was contributing to back pain.  

The Veteran underwent psychiatric examinations performed for SSA between May 1989 and April 1998.  All examiners discussed the Veteran's work and medical history but were silent on any events in service.  In July 1996, a physician performed a status examination noting the back injury in 1985 (sic) and the right knee meniscectomy and ligament tear in 1988.  There was no mention of any injuries or events in service.  In August 1999, a private physician performed a consulting examination for SSA.  This physician noted that the Veteran injured his right knee in coal mine work on two occasions prior to the April and October 1988 injuries.  There was no mention of any injuries or events in service and no injuries at any time to the left knee.  The same month, SSA granted disability benefits to the Veteran effective in April 1988 for disorder of the back and residuals of knee surgery.  

The file contains records of regular outpatient medical care by the SSA consulting physician from November 2000 to March 2007.  This physician noted the Veteran's reports of chronic polyarthralgia, back pain, and bilateral knee and hip pain.  In this physician's most recent record in March 2007, the physician noted for the first time the Veteran's report of bilateral knee injuries in service with a continuation of symptoms after service.  The physician commented that low back and hip pain were possible from the initial injuries to the knees.  The physician diagnosed degenerative joint disease of the bilateral knees, hips, and lumbar spine.   

The Board concludes that service connection for bilateral knee, bilateral hip, and back disorders are not warranted on a direct or secondary basis. 

The Veteran is competent to report on his experiences in and after service and on his observable symptoms such as weakness, instability, and pain of multiple joints and the spine.  The Veteran's family and friends are also competent to report on their observations of the Veteran's pre- and post-service physical capacity and on the information they received from the Veteran about his experiences.   The Board concludes that the Veteran's reports of rigorous exercise and marching are credible as they are consistent with the nature and circumstances of recruit training.  The Board places less probative weight that the Veteran fell on one occasion during training.  Although a fall during training is reasonable, the Veteran did not describe a fall in this manner until his most recent correspondence in April 2011.  The Board concludes that the Veteran's reports that he sustained any traumatic injury to his knees other than soreness from exercise in recruit training is not credible as it is inconsistent with the service personnel and treatment records and with all post-service records prior to March 2007.  The Veteran was examined with no medical evidence of any traumatic injury.  The contended immediate post-service treatment and surgery on the knees was not recorded in the hospital records. 

The Board places greater probative weight on the observations of the military clinician who examined the Veteran in early August 1973 and on the conclusions of the board of two military medical officers who noted the Veteran's report of dyspnea and nonspecific knee and ankle pain with no reported fall or knee trauma.  Rather, they found no clinical observations or pathology to support a knee disorder and diagnosed the Veteran's symptoms as psycho-physiological.  The Veteran might well have had difficulty and soreness with the rigor and tempo of recruit physical training, but he was discharged because of the history of rheumatic fever with on-going use of medication and deficient muscular development necessary to complete training.  The Veteran was examined at the time but no pathology was found and he was not discharged for knee injuries or deficiencies.  

Further, the Veteran's reports of immediate post-service treatment and knee surgery are not credible as they are not consistent with the record of care at the hospital that he identified.  The hospital reports are silent for any knee treatment or surgery but do report other care both before and after service.  Although five family members and friends commented on the Veteran's post service physical limitations, their reports of injuries are not based on personal observation but rather repeat the reports of the Veteran which are inconsistent with the records.  Moreover, the Veteran was able to pursue occupations involving physical work for ten years before a workplace injury to the back in 1983 and two knee injuries in 1988.   Significantly, all private medical and SSA reports are completely silent for any service-related events or history of injuries, or clinical observations of residuals of earlier injuries, referring only to the 1983 back and 1988 knee injuries.  It would be reasonable that the Veteran would provide a history of prior injuries to his attending physicians and to SSA. The lay statements and a single notation by a primary care report were made for the first time after the Veteran submitted his claim to VA and are not consistent with any prior record.  The primary care physician did not note that he had reviewed any historical records, presumably relying on the Veteran's reports of the events. 

There is no lay or medical evidence of any symptoms, injuries, diagnoses, or treatment of the hips or back in service.  Therefore, direct service connection for these joints is not warranted.  As service connection for the bilateral knees has not been granted, service connection for the hips and back is not warranted on a secondary basis. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is competent current medical evidence of degenerative disease of the bilateral knees, hips, and lumbar spine.  However, the lay statements of bilateral knee injuries in service are not credible and are outweighed by competent and credible evidence in the military service and personnel records contain credible evidence of no knee injuries or disorders in service.  Therefore, as there is no credible event or onset of disease in service, even the low threshold for an examination has not been met.  There is no credible lay or medical evidence of any hip or back symptoms or disorders in service.  

The weight of the credible and probative evidence demonstrates that the Veteran's current degenerative joint disease of the bilateral knees, hips, and lumbar spine first manifested after service and are not related to any aspect of one month of recruit training.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for bilateral knee disorders is denied. 

Service connection for bilateral hip disorders is denied. 

Service connection for a back disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


